Pope, Chief Judge,
concurring specially.
I agree that the District’s motion to intervene as a matter of right under OCGA § 9-11-24 (a) was properly denied, and I fully concur in the majority opinion. This does not mean, however, that permissive intervention under OCGA § 9-11-24 (b) (2) would not be appropriate, as the District’s claim and the main action clearly have common questions of law and fact. See Branch v. Maxwell, 203 Ga. App. 553 (1) (417 SE2d 176) (1992). Whether or not to grant a motion for intervention brought under OCGA § 9-11-24 (b) (2) is within the discretion of the trial court, but the trial court should keep in mind the objective of the CPA’s liberal joinder rules — to join in all parties needed to resolve the whole matter in one lawsuit if possible. See CMT Invest. Co. v. Automated Graphics &c., 175 Ga. App. 353 (333 SE2d 196) (1985) (Beasley, J., dissenting).